DETAILED ACTION
Remarks
Applicant presents a request for continued examination filed 1 June 2021 responsive to the 6 April 2021 final Office action (the “Previous Action”).
With the request, Applicant has amended claims 1, 3-6, 8-11, 13-21, 23-29, 32 and 33. Applicant has also added new claims 34 and 35. 
Claims 1-6, 8-21, 23-29 and 31-35 remain pending. Claims 1, 11, 20 and 21 are the independent claims. 
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Priority
Applicant disagrees that the subject matter of claims 3-6, 8-10, 13-19 and 23-29 is not supported by par. [07] of the provisional application (62/743,420). (Remarks, p. 12 par. 3).
Examiner agrees as to claims 3-5, 13-15 and 23-25 but respectfully disagrees as set forth below. Applicant provides only a conclusion to the contrary.
Specification Objection
The specification was objected to as failing to provide clear support or antecedent basis for the subject matter of claims 6, 8-10, 16-19 or 23-29. Applicant argues response that claims 6, 16 and 26 are described in paragraphs [29] and [30] and that claims 8-10, 16-19, 23-25 and 27-29 are described in paragraphs [29], [30] and [44]. (Remarks, p. 12 par. 4 – p. 14 par. 2).
Examiner respectfully disagrees. The above paragraphs are silent as to examining any requirements as recited by the claims and they are silent as to any processor efficiency level as recited by claims 10, 19 and 29.
35 U.S.C. § 103 Rejections 

Priority
Applicant’s claim for the benefit of the filing date of 62/743,420 is acknowledged. However, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/743,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the prior filed application fails to provide adequate support for:
The “examining attributes…to determine a subset of the core application code required in each instance of the application deployed as a particular application type and across a plurality of platforms, wherein the subset for the particular application type is different from other portions of the core application code for other application types” in claim 1 (the provisional does not refer to determining subsets of core code based on application type, it may disclose subsets based on type in Fig. 10 and [18] but not subsets of core code);
The “enabling the subset or disabling other portions of the core application code to allow the subset of the core application code to be deployed for the particular 
The above features of claim 1 similarly claimed in claims 11, 20 and 21;
The features of claims 6, 8-10, 16-19 and 26-29 (the provisional does not disclose these features at all).
 Thus, claims 1-6, 8-21 and 23-29, 31-35 are not entitled to the filing date of 62/743,420.
Specification
The specification is objected to as failing to provide clear support antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide clear support or antecedent basis for the subject matter of claims 6, 8-10, 16-19 or 23-29.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim refers to “the one or more hardware processors” at line 9. However, the claim previously refers to one or more hardware processors at line 5 and line 8. both the processors of line 5 and those of line 8.
Claim Objections
The Previous Action’s objections to claims 1, 11 and 20 are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 101
The Previous Action’s rejection of claim 20 under 35 U.S.C. § 101 is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 20, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (US 2004/0059703) (art of record – hereinafter Chappell) in view of Morozov et al. (US 2011/0296377) (art made of record – hereinafter Morozov).

As to claim 1, Chapell discloses a method for automatically generating and deploying applications, the method comprising: 
accepting a signal to initiate an application generation process; (e.g., Chappell, par. [0032] discloses a “generate package” instruction is received; par. [0033] discloses separate 
receiving application code for analysis; (e.g., Chappell, par. [0032] disclose files and directives required for the new software package are identified; par. [0036] discloses files may include main executable code, scripts and HTML web pages)
examining attributes of the application code to determine core application code from device-specific code, (e.g., Chappell, par. [0037] discloses the files [subset(s)] for a certain category can be sorted manually or automatically, by considering [examining] the file extension, the header on each file or a similar indicator [attributes]; par. [0032] discloses these files and directives are sorted into groups in accordance with desired parameters “(for example, separating platform-specific files from non-platform specific files)”; par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, files are added to it) 
the core application code (see immediately above)
isolating core application code from device-specific code (see immediately above).
Chappell does not explicitly disclose to determine from attributes of the application code, a subset of the core application code required in each instance of the application deployed as a particular application type and across a plurality of platforms, wherein the subset for the particular application type is different from other portions of the core application code for other application types; prior to deploying the subset of the core application code, enabling the subset or disabling the other portions of the core application code to allow the subset of the core 
However, in analogous art, Morozov discloses:
to determine from attributes of the application code, a subset of the application code  required in each instance of the application deployed as a particular application type (e.g., Morozov, par. [0065] discloses metadata may include data regarding features that are to be enabled or disabled in conjunction with installing the software [application]. For example, a software developer may indicate that basic features are to be enabled but that advanced features are to be disabled when installing software to a target [i.e., basic vs. advanced application type]; par. [0066] discloses the script generator 320 may use the metadata to determine and place corresponding instructions in a generated installation script) and across a plurality of platforms, (e.g., Morozov, par. [0005] discloses the installation script includes instructions for deploying the software to one or more targets; par. [0053] discloses a physical target may comprise one or more computing devices. Such devices may include, personal computers, cell phones, gaming devices and the like) wherein the subset for the particular application type is different from other portions of the application code for other application types; (e.g., Morozov, par. [0065] discloses metadata may include data regarding features that are to be enabled or disabled in conjunction with installing the software. For example, a software developer may indicate that basic features are to be enabled but that advanced features are to be disabled when installing software to a target [i.e., basic vs. advanced application type]) and 
prior to deploying the subset of the application code, enabling the subset or disabling the other portions of the application code to allow the subset of the application code to be deployed for the particular application type (e.g., Morozov, par. [0065] discloses and across a plurality of platforms (e.g., Morozov, par. [0005] discloses the installation script includes instructions for deploying the software to one or more targets; par. [0053] discloses a physical target may comprise one or more computing devices. Such devices may include, personal computers, cell phones, gaming devices and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core application code taught by Chappell, to include determining from attributes of the code a subset to be enabled or disabled for a particular application type installed across a plurality of platforms and enabling or disabling the subset prior to deploying the particular application type, as taught by Morozov, as Morozov would provide the advantage of a means of customizing the solution to the target devices. (See Morozov, par. [0002]).

As to claim 2, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), Chappell further discloses wherein the applications are deployed with features that are automatically determined based on their deployment method and feature sets of each platform (e.g., Chappell, par [0046] discloses when the package is being installed [deployed], the installer will recognize that it is not a core package, and ensure that the core package is 

As to claim 11, it is a medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Chappell, include:
a non-transitory computer readable medium including one or more instructions executable by one or more processors (e.g., Chappell, par. [0273]) for: (see rejection of claim 1 above).

As to claim 12, it is a medium claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is an apparatus claim having substantially the same limitations as claim 11. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Chappell, include:
an apparatus for generating and deploying applications in a computing environment, the apparatus comprising:
an application generation system that includes one or more hardware processors to execute software configured to generate and deploy applications accessible to the one or more computing devices of the computing environment (e.g., Chapell, par. [0038] discloses a computing device of the one or more computing devices comprising:
one or more hardware processors; (e.g., Chappell, par. [0273]) and
logic encoded in one or more non-transitory media for execution by the one or more hardware processors and when executed operable  (e.g., Chappell, par. [0273]) for (see rejection of claim 1 above)

As to claim 32, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above) Chappell further discloses the core application code (see rejection of claim 1 above) but Chappell does not explicitly disclose further comprising: after enabling or disabling the portions of the core application code, deploying the subset of the core application code to a particular platform.
However, in an analogous art, Morozov discloses further comprising:
after enabling or disabling the portions of the application code, deploying the subset of the application code to a particular platform (e.g., Morozov, par. [0065] discloses metadata may include data regarding features that are to be enabled or disabled in conjunction with installing the software. For example, a software developer may indicate that basic features are to be enabled but that advanced features are to be disabled when installing software to a target [i.e., basic vs. advanced application type]; par. [0066] discloses the script generator 320 may use the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core application code and subset of core application code taught by Chappell by incorporating enabling or disabling portions of the code prior to deploying the subset as taught by Morozov, as Morozov would provide the advantage of a means of customizing the solution to the target devices. (See Morozov, par. [0002]).

As to claim 33, it is a medium claim having substantially the same limitations as claim 32. Accordingly, it is rejected for substantially the same reasons.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Bilsten (US 2019/0065613) (art of record – hereinafter Bilsten).

As to claim 3, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose the particular application type includes a web application.
However, in an analogous art, Bilsten discloses:
the particular application type includes a web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [applications necessarily comprising code]. This progressive web app may be downloaded and installed [i.e., downloading and/or installing being deploying]).


As to claim 4, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose the particular application type includes a progressive web application.  
However, in an analogous art, Bilsten discloses:
the particular application type includes a progressive web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [applications necessarily comprising code]. This progressive web app may be downloaded and installed [i.e., downloading and/or installing being deploying]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chappell/Morozov, which discloses a particular application type,  by incorporating deploying the code as a progressive web application, as taught by Bilsten as Bilsten would provide the advantage of cost savings. (See Bilsten, par. [0040]).

As to claim 13, it is a medium claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a medium claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Seksenov et al. (US 2019/0163453) (art of record – hereinafter Seksenov).

As to claim 5, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose the particular application type includes a native mobile application.
	However, in an analogous art, Seksenov discloses:
	the particular application type includes a native application (e.g., Seksenov, par. [0003] discloses the computer system can make the native application available through the application store for discovery by a user and for installation on a client device of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chappell/Morozov, which discloses a particular application type, by incorporating deploying the code as a native application, as taught by Seksenov as Seksenov would provide the advantage of greater flexibility with respect to discover and access. (See Seksenov, par. [0002]).

As to claim 15, it is a medium claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 8-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Wingfors et al. (US 2015/0347282) (art of record – hereinafter Wingfors).

As to claim 6, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), and further discloses core application code (see rejection of claim 1 above) but does not explicitly disclose further comprising examining core application code requirements of at least one platform to determine whether the core application code will function on the at least one platform within at least one acceptable error tolerance threshold.  
However, in an analogous art, Wingfors discloses:
examining application code requirements of at least one platform to determine whether the application code will function on the at least one platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating analyzing application code requirements to determine whether the code will function on an application platform within an error tolerance threshold, as taught by Wingfors, as Wingfors 

As to claim 8, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above) and further discloses core application code (see rejection of claim 1 above), but does not explicitly disclose further comprising examining core application code requirements of at least two platforms to determine the subset of the core application code acceptable for use on the at least two platforms within at least one acceptable error tolerance threshold for each of the at least two platforms. 
However, in an analogous art, Wingfors discloses:
examining application code requirements of at least two platforms to determine the subset of the application code acceptable for use on the at least two platforms within at least one acceptable error tolerance threshold for each of the at least two platforms (e.g., (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating 

As to claim 9, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above) as well as core application code (see rejection of claim 1 above) but does not explicitly disclose further comprising examining core application code requirements of at least one platform to determine the subset of the core application code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform. 
	However, in an analogous art, Wingfors discloses:
further comprising examining application code requirements of at least one platform to determine the subset of the application code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0040] discloses module 200 can perform tests based on one or more metrics. For example, speed, memory usage, processor usage, etc.; par. [0060] discloses the result can provide an actual testing value, such as completion time or any other metric [i.e., results are metrics]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [any baseline 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses core application code, by incorporating analyzing requirements of at least one platform determine a subset of the code acceptable for use on the at least one platform within an acceptable processor efficiency level of the at least one platform, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether a subset of the core application code comports with expected processor usage for a platform. (See Wingfors, par. [0008]).

As to claim 10, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above), and further discloses device-specific code (see rejection of claim 1 above) but does not explicitly disclose further comprising examining device-specific code requirements of at least one platform to determine a subset of the device-specific code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform.  
However, in an analogous art, Wingfors discloses:
further examining code requirements of at least one platform to determine the subset of the code acceptable for use on the at least one platform within at least one acceptable processor efficiency level of the at least one platform (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses device specific code, by incorporating analyzing requirements of at least one platform determine a subset of the code acceptable for use on the at least one platform within an acceptable processor efficiency level of the at least one platform, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether a subset of device specific code comports with expected processor usage for a platform. (See Wingfors, par. [0008]).

As to claim 16, it is a medium claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, Chappell/Morozov discloses the method of claim 11 (see rejection of claim 11 above), and further discloses device-specific code (see rejection of claim 11 above) but does not explicitly disclose wherein the instructions are further for: examining device-specific 
However, in an analogous art, Wingfors discloses wherein the instructions are further for:
further comprising examining code requirements of at least one platform to determine a subset of the code acceptable for use on the at least one platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0024] discloses the software code 102 can include code blocks 104A-B [subsets] as part of the application. A developer can select any of the blocks for testing separately or together; par. [0008] discloses a test can have multiple baselines [requirements]; par. [0040] discloses module 200 can perform tests based on one or more metrics. For example, speed, memory usage, processor usage, etc.; par. [0060] discloses the result can provide an actual testing value, such as completion time or any other metric [i.e., results are metrics]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Chappell, which discloses device specific code, by incorporating analyzing requirements of at least one platform determine whether the code is acceptable for use on the at least one platform within an acceptable error tolerance threshold, as taught by 

As to claim 18, it is a medium claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.
cism
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 2013/0247005) (art of record – hereinafter Hirsch) in view of Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377).

As to claim 21, Hirsch discloses a computing device, comprising, 
one or more processors, (e.g., Hirsch, par. [0079) and 
a display screen coupled to the one or more processors, wherein the one or more processors execute instructions to cause the display screen to display graphical user interfaces (GUIs) (e.g., Hirsch, par. [0090] discloses server 200 may host web pages that are part of web based tool and transmit them to developer computer; par. [0091] discloses the mobile development environment may be displayed to the developer on a display, such as display screen 102) including: 
a first GUI configured to enable a user to specify layout information and functionality information of an application to be generated independent of platform; 
a second GUI configured to enable the user to configure device-specific information; (e.g., Hirsch, par. [0111] discloses after the developer indicates that the mobile application is complete, the development platform may prompt the developer to select one or more mobile devices categories, mobile device types and/or mobile device models on which the app is intended to run; par. [0131] discloses the mobile development environment may access the database to retrieve and display the mobile device categories and/or mobile device types that may be selected by the developer) wherein in response to the layout information, functionality information, and device-specific information:
an application code is generated based on the layout information, functionality information, and device-specific information (e.g., Hirsch, par. [0113] disclose the mobile development platform builds and compiles the app for the selected mobile device categories, types and/or models [i.e., platforms]; par. [0018] discloses compiled data may be generated based on the application data; par. [0088] discloses and
a GUI (e.g., Hirsch, par. [0022] discloses the web based service may provide users with a graphical users interface that guides users through the process of developing an deploying mobile applications).
Hirsch does not explicitly disclose attributes of the application code are examined to determine core application code from the device-specific code; the core application code is isolated from the device-specific code; and a subset of the core application code required in each instance of the application deployed as a particular application type is determined based on attributes of the application code and across a plurality of platforms, wherein the subset for the particular application type is different from other portions of the core application code for other application types; and a third GUI comprising a first UI component configured to enable the user to deploy the subset of the application code for the particular application type by enabling the subset or disabling the other portions of the core application code prior to deploying the subset of the core application code and across a plurality of platforms.
	However, in analogous art, Chappell discloses:	
attributes of the application code are examined to determine core application code from the device-specific code; (e.g., Chappell, par. [0037] discloses the files [subset(s)] for a certain category can be sorted manually or automatically, by considering [examining] the file extension, the header on each file or a similar indicator [attributes]; par. [0032] discloses these files and directives are sorted into groups in accordance with desired parameters “(for example, separating platform-specific files from non-platform specific files)”; par. 
the core application code is isolated from the device-specific code; (see immediately above) and
the core application code (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application code of Hirsch by examining attributes of the code to determine core application code from device-specific code and isolate core application code form device-specific code, as taught by Chappell as Chappell would provide the advantage of a means of improved installation. (See Chappell, par. [0018]).
Further, in an analogous art, Morozov discloses:
a subset of the core application code required in each instance of the application deployed as a particular application type is determined based on attributes of the application code (e.g., Morozov, par. [0065] discloses metadata may include data regarding features that are to be enabled or disabled in conjunction with installing the software [application]. For example, a software developer may indicate that basic features are to be enabled but that advanced features are to be disabled when installing software to a target [i.e., basic vs. advanced application type]; par. [0066] discloses the script generator 320 may use the metadata to determine and place corresponding instructions in a generated installation script) and across a plurality of platforms, (e.g., Morozov, par. wherein the subset for the particular application type is different from other portions of the application code for other application types (e.g., Morozov, par. [0065] discloses metadata may include data regarding features that are to be enabled or disabled in conjunction with installing the software. For example, a software developer may indicate that basic features are to be enabled but that advanced features are to be disabled when installing software to a target [i.e., basic vs. advanced application type])
a UI comprising a first UI component configured to enable the user to deploy the subset of the application code for the particular application type by enabling the subset or disabling the other portions of the application code prior to deploying the subset of the application code (e.g., Morozov, par. [0051] discloses the development tool 220 may provide a user interface that allows a software developer to indicate whether certain features of the deployed software are enabled or disabled [for the particular type and prior to deploying as set forth above]) and across a plurality of platforms (e.g., Morozov, par. [0005] discloses the installation script includes instructions for deploying the software to one or more targets; par. [0053] discloses a physical target may comprise one or more computing devices. Such devices may include, personal computers, cell phones, gaming devices and the like).
.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view of Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Bilsten (US 2019/0065613).

As to claim 23, Hirsch/Chappell/Morozov discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code to be deployed is determined as a web application
However, in an analogous art, Chappell discloses:
the subset of the core application code (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required).

Further, in an analogous art, Bilsten discloses:
wherein the code to be deployed is determined as a web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [i.e., determined as a web application. Note that applications necessarily comprise code]. This progressive web app may be downloaded and installed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Hirsch/Chappell, which discloses a subset of core application code to be deployed, by incorporating determining the code as a progressive web application, as taught by Bilsten, as Bilsten would provide the advantage of a means of costs savings. (See Bilsten, par. [0040]).

As to claim 24, Hirsch/Chappell/Morozov discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code to be deployed is determined as a progressive web application
However, in an analogous art, Chappell discloses:
the subset of the core application code to be deployed e (e.g., Chappell, par. [0040] discloses files which do not require a particular processor are placed into the core package; par. [0036] discloses files may include main executable code, scripts and HTML web pages; par. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsch, which discloses generating an application code based on GUIs, by incorporating a subset of core application code to be deployed, as taught by Chappell, as Chappell would provide the advantage of a means of more efficient deployment. (See Chappell, par. [0017-0018]).
Further, in an analogous art, Bilsten discloses:
the code is determined as a progressive web application (e.g., Bilsten, par. [0040] discloses application 205 may be a progressive web app [i.e., determined as a progressive web application. Note that applications necessarily comprise code]. This progressive web app may be downloaded and installed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Hirsch/Chappell, which discloses a subset of core application code to be deployed, by incorporating determining the code as a progressive web application, as taught by Bilsten, as Bilsten would provide the advantage of a means of costs savings. (See Bilsten, par. [0040]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view of Chappell (US 2004/0059703) in further Morozov (US 2011/0296377) in further view of Seksenov (US 2019/0163453).

As to claim 25, Hirsch/Chappell/Morozov discloses the computing device of claim 21 (see rejection of claim 21 above), but Hirsch does not explicitly disclose wherein the subset of the core application code and a subset of the device-specific code to be deployed are determined as a native mobile application.
 However, in an analogous art, Chappell discloses:
wherein the subset of core application code and the subset of the device-specific code to be deployed are determined as a mobile application (e.g., Chappell, par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, a new package related to that processor alone will be created or if it already exists, files are added to it; par. [0038] discloses these separate package can be stored in an accessible location so that they can be downloaded, installed or transmitted as required; par. [0018] discloses installing files and applications for computer networks and devices. Computer networks and devices may include cellular telephones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsch, which discloses generating an application code based on GUIs, by incorporating examining attributes of the application code to determine a subset of device-specific code to be deployed as a mobile application, as taught by Chappell, as Chappell would provide the advantages of a means of more efficient deployment and means of installing the code on a mobile phone. (See Chappell, par. [0017-0018]).
Further, in an analogous art, Seksenov discloses:
code determined as a native application (e.g., Seksenov, par. [0003] discloses the computer system can make the native application available through the application store for discovery by a user and for installation on a client device of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Hirsch/Chappell, which discloses determining from application code a subset of core application code and a subset of device-specific code to be deployed as a mobile application, by incorporating determining the code as a native application, as taught by Seksenov as Seksenov would provide the advantage of greater flexibility with respect to discover and access. (See Seksenov, par. [0002]).

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Wingfors (US 2015/0347282) 

As to claim 26, it is a computing device claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

	As to claim 27, Hirsch/Chappell/Morozov discloses the computing device of claim 21 (see rejection of claim 21), and further discloses device-specific code but does not explicitly disclose wherein device-specific code requirements of at least one platform are examined to determine whether the device-specific code will function on the at least one platform within at least one acceptable error tolerance threshold.  

wherein code requirements of at least one platform are examined to determine whether the code will function on the at least one platform within at least one acceptable error tolerance threshold (e.g., Wingfors, par. [0008] discloses a test can have multiple baselines [requirements]; par. [0102] discloses the test engine 106 can be configured to report a pass [i.e., report that the code is acceptable for use] if the test results are within a tolerance relative to the baseline [requirement]; Fig. 6 and associated text, additional test details 610 can list the device (e.g., computer or system) used to perform the tests and the results obtained for tests on the listed device [platform]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Hirsch/Chappell, which discloses device-specific code, by incorporating analyzing application code requirements to determine whether the code will function on an application platform within an error tolerance threshold, as taught by Wingfors, as Wingfors would provide the advantages of a means of determining whether the device-specific code comports with expectations for a platform. (See Wingfors, par. [0008]).

As to claim 28, it is a computing device claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

As to claim 29, it is a computing device claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons. Note that it would have been obvious to modify Hirsch/Chappell with Wingfors for the same reasons as Chappell alone.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2013/0247005) in view Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Kral et al. (US 2006/0277209) (art of record – hereinafter Kral).

As to claim 31, Hirsch/Chappell/Morozov discloses the computing device of claim 21 (see rejection of claim 21 above), but does not explicitly disclose wherein the third GUI further comprises a second UI component to enable the user to initiate an application generation process for generating the application for the different platforms; and wherein the applications automatically generated and deployed is further tested for particular platforms.
However, Kral discloses:
wherein the GUI further comprises a second UI component to enable the user to initiate an application generation process for generating the application for the particular platforms; (e.g., Kral, par. [0162], discloses all the developer has to do to generate the distribution packages 127-128 is to select which devices [platforms] to include in the distribution. The developer clicks the build button and the packages are created automatically. ) and 
wherein the applications automatically generated and deployed is further tested for different platforms (e.g., Kral, Fig. 1 and associated text, par. [0164] discloses the executables in the distribution package can be tested on actual devices “(e.g., 131, 136, etc.)” [platforms]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsch, which discloses a third GUI for generating and deploying applications, by incorporating a second component enabling a user to initiate a .

Claims 34 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Chappell (US 2004/0059703) in view of Morozov (US 2011/0296377) in further view of Morozov (US 2011/0296377) in view of Raina (US 2014/0367461) (art made of record – hereinafter Raina).

As to claim 34, Chappell/Morozov discloses the method of claim 1 (see rejection of claim 1 above) Chappell further discloses the subset of the core application code (see rejection of claim 1 above) but does not explicitly disclose generating a quick response (QR) code to install and application including the subset of the core application code, on a device.
However, in an analogous art, Raina discloses:
generating a quick response (QR) code to install an application including the subset of the application code, on a device (e.g., Raina, par. [0020] discloses PC 110 may generate a QR code that represents a link to an application program [necessarily including a subset]; par. [0023] discloses the mobile device may decode the QR code and user the decoded link to access the application. The user may then have an option to install the application on his/her mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chappell, which discloses a subset of core application code, by generating a QR code to install an application including the subset of application code on a device, as taught by Raina, as Raina would provide the advantage of a means of a user to 

As to claim 35, it is a computing device claim having substantially the same limitations as claim 34. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TODD AGUILERA/Primary Examiner, Art Unit 2196